Citation Nr: 0317816	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-23 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for 
hemorrhoids, currently evaluated as 0% disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

The veteran failed to appear for a VA examination in February 
2003.  Subsequently, the RO denied him entitlement to a 
compensable rating for his hemorrhoids, currently evaluated 
as 0% disabling.  

Based upon the medical evidence in the record, the veteran 
should be given one final opportunity to receive an 
examination that provides a diagnosis for his hemorrhoids 
that takes into account the impact, if any, of his nearly 20 
years of treatment on the symptomatology of his hemorrhoids. 

Under 38 C.F.R. § 3.655, the veteran's failure to appear for 
his scheduled VA rectum and anal examination in February 2003 
constitutes a sufficient reason to deny his claim.  In 
addition, the veteran's most recent VA examination, dated 
2001, does not contain a diagnosis consistent with the 
requirements of 38 C.F.R. §§ 4.114, Diagnostic Code 7336 
(2002).  However, as the evidence contained in the claim file 
demonstrates, the veteran has undergone treatment, including 
three (3) surgeries, for his hemorrhoids since 1984.  This 
medical history hardly seems consistent with the "mild or 
moderate" rating at which VA has determined the veteran's 
disability, according to 38 C.F.R. § 4.114, Diagnostic Code 
7336.  

Notwithstanding, a veteran's entitlement to an increased 
rating requires a diagnosis of "large or thrombotic 
[hemorrhoids], irreducible, with excessive redundant tissue, 
evidencing frequent recurrences."  Since the Board cannot 
substitute its unsubstantiated medical judgment in this case, 
an expert opinion is necessary which considers the impact, if 
any, of the veteran's multiple treatments on the 
symptomatology of his hemorrhoids.  See generally Smith v. 
Brown, 8 Veteran . App. 546, 553 (1996) (en banc).

In addition, the Board gives the veteran the benefit of the 
doubt that he failed to appear for his VA examination for 
good cause.  See 38 C.F.R. § 3.655.  The Board concludes, 
therefore, that the fair disposition of this case is its 
remand to provide the veteran with ONE FINAL CHANCE to obtain 
an updated rectal and anal examination, in connection with 
his claim.

REMAND

Based upon its review of the record, the Board concludes that 
additional development is necessary.  Given a recent decision 
of the United States Court of Appeals for the Federal Circuit 
which invalidated 38 C.F.R. § 19.9(a)(2), this development 
must be accomplished by remand.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Therefore, in order to assist the veteran in the 
development of his appeal and to ensure due process, this 
case must be REMANDED for the following development:

1.	The veteran should be accorded one 
final chance to obtain an updated VA 
rectum and anus examination by the 
appropriate physician for his hemorrhoids.  
The claims folder and copy of this remand 
must be made available to the examiner 
prior to the examination.  The examiner 
should review all examination reports, 
which date back to 1984, relating to the 
veteran's hemorrhoids, including but not 
limited to: previous VA examination 
reports, the veteran's service records and 
the veteran's private medical records.  

All necessary tests should be 
conducted.  The examiner should review the 
results of any testing prior to completion 
of the report.  The report of examination 
should be comprehensive and include a 
detailed account of all manifestations of 
veterans' hemorrhoids.  

Attention should be given to 
observations or evidence of persistent 
bleeding, internal and external 
hemorrhoids, fissures, thrombosis and or 
evidence of excessive redundant tissue.  
Specific diagnosis should be made, based 
upon the entire claims file, as to the 
recurrent nature of the hemorrhoids and or 
the hemorrhoids irreducibility.  The 
examiner should also consider whether any 
treatments, including surgeries, which the 
veteran has undergone in connection with 
his hemorrhoids, are relevant to the 
presence or absence of symptomatology 
associated with hemorrhoids.  The examiner 
should provide complete rationale for all 
conclusions reached. 

2.	After the completion of the above 
development, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA are fully complied 
with and satisfied.  See also 38 C.F.R. 
§ 3.159 (West 2002).

3.	To the extent the claim on appeal 
remains denied, the veteran should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on his claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including the reports from the 
examination requested above and the VCAA.  
An appropriate period of time should be 
allowed for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the veteran until he is notified.
The purpose of this REMAND is to assist the veteran and to 
obtain clarifying information.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



                  
_________________________________________________
	BETTINA S. CALLAWAY 	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




